546 S.E.2d 90 (2000)
353 N.C. 261
Michael BRUGGEMAN, Jackson Newton, and Mark McGonigal
v.
MEDITRUST ACQUISITION COMPANY, Meditrust Company, LLC, and Meditrust Golf Group, II, Inc.
No. 397P00.
Supreme Court of North Carolina.
December 20, 2000.
George K. Freeman, Jr., Wilmington, for Meditrust Company LLC.
*91 Robert White Johnston, for Bruggeman et al.
Prior report: 138 N.C.App. 612, 532 S.E.2d 215.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant (Meditrust Company, LLC) in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Plaintiffs, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 20th day of December 2000."
Upon consideration of the petition filed by Defendant (Meditrust Company, LLC.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 20 day of December 2000."